Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 12, 21-23, 28-31, 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) and in view of Phillips (5549714) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot).

In regard to claim 1, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising a base spring blade (base spring), an ankle spring blade (forefoot springs) and a heel spring blade heel springs), said base spring blade and said ankle spring blade being connected in a forefoot region of said prosthetic foot device (see figure),
 said base spring blade and said heel spring blade being connected in a heel region of said prosthetic foot device (see figure)
and said ankle spring blade and said heel spring blade being connected in an ankle region of said prosthetic foot device (connected at adapter in figure),
wherein said ankle spring blade comprises a forward section (toward toe), a medial section (mid-section) and a rear section (toward heel) in said longitudinal direction of said prosthetic foot device; 
However, Trias does not teach the thicknesses of the foot as claimed, the dividing line between sections of the foot or the glass composite material.
Clausen teaches the spring blade made of a composite material comprising stacked layers of glass fibers ([0027: glass fibers]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the glass fibers of Clausen in the foot of Trias because the composite is strong, resilient and capable of flexing in multiple directions [0027].
Phillips teaches a foot plate with three thicknesses (foot plate 12 is tapered along its length and therefore at least 3 thicknesses, fig 4), 
where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, 
wherein said first thickness (toe) is smaller than said second thickness (medial section) and smaller than said third thickness (rear) and wherein said second thickness (medial) is smaller than said third thickness (heel) (see fig 4, the foot plate is tapered from the thickest heel section to the thinnest toe section)
Said rear section being a thickest portion of said ankle spring blade (fig 4) and an axially endmost region of said ankle spring blade in said longitudinal direction, said forward section (toe) being a thinnest portion of said ankle spring blade and an opposite axially endmost region of said ankle spring blade in said longitudinal direction relative to said rear section (fig 4; Col 8, lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the graduated thickness of Phillips in the foot of Trias because the tapered shape allows a gradual transition during flexion and provides for proper flexion (Col 7, lines 60-65; Col 8, lines 15-20).
The combination of Trias and Phillips does remains silent to the transition between sections.  Eitel teaches a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines wherein said dividing lines extend in said transverse direction (see transition in figure 6, 4), perpendicular to said longitudinal direction of said prosthetic foot device, said dividing lines being parallel to each other (fig 6, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the straight abrupt transitions of layers of the foot plate in the foot of Trias as taught by Eitel because this abrupt transition across the entire width of the foot allows for even transitions and roll over and uses less material.
In regard to claim 3, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the layup as claimed.  Eitel further teaches said dividing lines extend in said transverse direction, perpendicular to said longitudinal direction of said prosthetic foot device. (see fig 4, 6; apply carbon fiber weave: 3 staggered layers)  In regard to claim 4, Trias meets the claim limitations as discussed in the rejection of claim 1 and further teaches said base spring blade is made from a composite material comprising carbon fibers (see figure: carbon base spring), but does not teach the material of the heel spring blade as claimed.  Clausen teaches said heel spring blade is made from a composite material comprising glass fibers [0027].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because Clausen teaches the composite is strong, resilient and capable of flexing in multiple directions [0027].  
In regard to claim 12, Trias meets the claim limitations as discussed in the rejection of claim 1, and further teaches said prosthetic foot device comprises a connecting device (adapter), said connecting device (adapter) being attached to said ankle spring blade within said ankle region of said prosthetic foot device (see figure).  In regard to claim 23, Trias meets the claim limitations as discussed in the rejection of claim 1 but does not teach the glass fiber material as claimed.  
Clausen further teaches the glass fiber content in the composite material comprising glass fibers is at least 50% of a total volume of the composite material [0027: glass fibers].  However, Clausen remains silent to the volume of the glass compared to the resin.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize the amount of glass fiber in the composite to be at least 50% compared to resin in order to have a lighter weight device since the resin is heavier than the glass fibers.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05  
In regard to claim 30, Trias in view of Phillips meets the claim limitations as discussed in the rejection of claim 1, but the combination does not teach the exact percentages of each section of the foot as claimed (although the figures appear to be approximate).  It has been held that routine optimization of a result-effective variable, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to optimize Trias in view of Phillips to have a length of the front section is between 15% and 30% of a total length of the ankle spring blade, a length of the medial section is from 40% to 70% of the total length of the ankle spring blade, and a length of the rear section is from 15% to 35% of the total length of the ankle spring blade, wherein the rear section is longer than the front section because changing the length of the sections changes where the foot flexes and therefore effects gait and roll over.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05  In regard to claim 31, Trias meets the claim limitations as discussed in the rejection of claim 1, and further teaches one of: The medial section of the ankle spring blade has a tapered width; wherein in the transverse direction of the ankle spring blade, the tapered width decreases in a direction from the rear section of the ankle spring blade to the forward section of the ankle spring blade, or the ankle spring blade has a constant width along a full longitudinal extension of the ankle spring blade (constant width as shown in the annotated figure).  In regard to claim 33, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising: 
a base spring blade (see annotated figure), an ankle spring blade (see annotated figure) and a heel spring blade (see annotated figure), said base spring blade (see annotated figure) and said ankle spring blade (see annotated figure) being connected in a forefoot region of said prosthetic foot device (see figure, connected at the toe), said base spring blade and said heel spring blade being connected in a heel region of said prosthetic foot device (see figure connected at the rear heel) and said ankle spring blade and said heel spring blade being connected in an ankle region of said prosthetic foot device (see figure, connected at pyramid connector).
However, Trias does not teach the spring blade is a glass composite, the transition between sections, or the thicknesses as claimed.
Clausen teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers [0027] wherein the glass fibers are formed as woven or nonwoven webs [0027: glass; can be chopped and randomly oriented (this describes a web)], and wherein the webs have a specified fiber directionality (this could be any direction under the broadest reasonable interpretation) to provide a controlled elasticity of the ankle spring blade (the elasticity is an inherent property of the glass fiber material).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because the composite is strong, resilient and capable of flexing in multiple directions [0027].
Phillips teaches a foot plate with three thicknesses (foot plate 12 is tapered along its length and therefore at least 3 thicknesses, fig 4), 
where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, 
wherein said first thickness (toe) is smaller than said second thickness (medial section) and smaller than said third thickness (rear) and wherein said second thickness (medial) is smaller than said third thickness (heel) (see fig 4, the foot plate is tapered from the thickest heel section to the thinnest toe section)
Said rear section being a thickest portion of said ankle spring blade (fig 4) and an axially endmost region of said ankle spring blade in said longitudinal direction, said forward section (toe) being a thinnest portion of said ankle spring blade and an opposite axially endmost region of said ankle spring blade in said longitudinal direction relative to said rear section (fig 4; Col 8, lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the graduated thickness of Phillips in the foot of Trias because the tapered shape allows a gradual transition during flexion and provides for proper flexion (Col 7, lines 60-65; Col 8, lines 15-20).
The combination of Trias and Phillips does remains silent to the transition between sections.).  Eitel teaches a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines wherein said dividing lines extend in said transverse direction (see transition in figure 6, 4), perpendicular to said longitudinal direction of said prosthetic foot device, said dividing lines being parallel to each other (fig 6, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the straight abrupt transitions of layers of the foot plate in the foot of Trias as taught by Eitel because this abrupt transition across the entire width of the foot allows for even transitions and roll over and uses less material.
In regard to claim 34, Trias meets the claim limitations as discussed in the rejection of claim 33, but does not teach the fibers as claimed.  Clausen further teaches the webs have a specific fiber directionality [0027: glass; can be chopped and randomly oriented (this describes a web) and a randomly oriented is a specific directionality] to provide a controlled elasticity of the ankle spring blade (this is an inherent property of the glass fibers).  
In regard to claims 35 and 39, Trias meets the claim limitations as discussed in the rejection of claims 33 and 38, wherein the glass fiber content in the composite material comprising glass fibers is at least 50% of a total volume of the composite material. [0027: glass fibers] However, Clausen remains silent to the volume of the glass fibers compared to the resin.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to optimize the amount of glass fiber in the composite to be at least 50% compared to the resin in order to have a lighter weight device since resin is heavier than glass fibers.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed MPEP 2144.05.  
In regard to claim 36, Trias meets the claim limitations as discussed in the rejection of claim 33, and further teaches wherein one of: the medial section of the ankle spring blade has a tapered width, wherein in the transverse direction of the ankle spring blade, the tapered width decreases in a direction from the rear section of the ankle spring blade to the forward section of the ankle spring blade, or the ankle spring blade has a constant width along a full longitudinal extension of the ankle spring blade (see annotated figure; the blade has a constant width).  
In regard to claim 37, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising a base spring blade (see annotated figure), an ankle spring blade (see annotated figure) and a heel spring blade (see annotated figure), said base spring blade and said ankle spring blade being connected in a forefoot region (at toe, see figure) of said prosthetic foot device, 
said base spring blade (see annotated figure)and said heel spring blade (see annotated figure) being connected in a heel region (at heel, see figure) of said prosthetic foot device and said ankle spring blade (see annotated figure) and said heel spring blade (see annotated figure) being connected in an ankle region (at connector, see figure) of said prosthetic foot device, 
the medial section of the ankle spring blade has a tapered width, wherein in the transverse direction of the ankle spring blade, the tapered width decreases in a direction from the rear section of the ankle spring blade to the forward section of the ankle spring blade, or the ankle spring blade has a constant width along a full longitudinal extension of the ankle spring blade (see annotated figure, the blade has a constant width)
However, Trias does not teach the foot comprises glass fibers or the thicknesses of the foot as claimed.
Clausen teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers. [0027] It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Clausen in the foot of Trias because the composite is strong, resilient and capable of flexing in multiple directions [0027].
Phillips teaches a foot plate with three thicknesses (foot plate 12 is tapered along its length and therefore at least 3 thicknesses, fig 4), 
where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, 
wherein said first thickness (toe) is smaller than said second thickness (medial section) and smaller than said third thickness (rear) and wherein said second thickness (medial) is smaller than said third thickness (heel) (see fig 4, the foot plate is tapered from the thickest heel section to the thinnest toe section)
Said rear section being a thickest portion of said ankle spring blade (fig 4) and an axially endmost region of said ankle spring blade in said longitudinal direction, said forward section (toe) being a thinnest portion of said ankle spring blade and an opposite axially endmost region of said ankle spring blade in said longitudinal direction relative to said rear section (fig 4; Col 8, lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the graduated thickness of Phillips in the foot of Trias because the tapered shape allows a gradual transition during flexion and provides for proper flexion (Col 7, lines 60-65; Col 8, lines 15-20).
Tthe combination of Trias and Phillips does remains silent to the transition between sections.  Eitel teaches a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines wherein said dividing lines extend in said transverse direction (see transition in figure 6, 4), perpendicular to said longitudinal direction of said prosthetic foot device, said dividing lines being parallel to each other (fig 6, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the straight abrupt transitions of layers of the foot plate in the foot of Trias as taught by Eitel because this abrupt transition across the entire width of the foot allows for even transitions and roll over and uses less material.
In regard to claim 38, Trias meets the claim limitations as discussed in the rejection of claim 37 but does not teach the glass fibers as claimed.  Clausen further teaches the glass fibers are formed as woven or nonwoven webs [0027: glass; can be chopped and randomly oriented (this describes a web)], and wherein the webs have a specified fiber directionality (this could be any direction under the broadest reasonable interpretation) to provide a controlled elasticity of the ankle spring blade (the elasticity is an inherent property of the glass fiber material).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and in view of Phillips (5549714) and further in view of Jonsson (2005/0038524A1).

In regard to claim 2, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the blade thicknesses as claimed.  As discussed above, Trias in view of Phillips teaches a foot blade with a stepwise thickness.  Jonsson teaches that a foot can have a thickness in the range of 2.5-15mm [0044] which decreases from the posterior to the anterior portion [0044] and said first thickness (toward toe) is from 2-6 mm (2.5-5mm [0044]), and said third thickness is from 5-10 mm (toward heel; between 7 and 10mm [0044]).  Since the foot varies thickness from back to front, the middle thickness would then necessarily have to be between the thickness of the toe and heel which encompasses the range of 3-9mm for the second thickness. (the entire foot thickness is between 2.5-10mm [0044])  The courts have held where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  MPEP 2144.05  According to Jonsson, the thickness of the foot is based on the size and layup of the foot [0044] and determines the bending stress of the foot [0041].  Therefore, the thickness of the foot is a result effective variable.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the above noted foot thicknesses, in order to optimize the properties of the foot of Trias in view of Phillips as taught by Jonsson to the individual with a heavier individual needing a thicker foot and a lighter individual needing a thinner foot.  Absent a teaching of criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.05II

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Phillips (5549714) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Allert (2007/0100466).

In regard to claim 6, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach a widened toe portion (the examiner suggests claiming widened with regard to what?).  Allert teaches said forward section of said ankle spring blade (toward the toe) comprises a widened toe portion (fig 3), wherein a maximum width of said widened toe portion of said ankle spring blade is smaller than a maximum width of said base spring blade (bottom portion) in said forefoot region of said prosthetic foot device (see annotated fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shape of Allert’s ankle spring blade in the ankle spring blade of Trias because this determines where flexure of the foot occurs [0029] and mimics the natural foot [0030-0031].  
In regard to claim 8, Trias meets the claim limitations as discussed in the rejection of claim 1 but does not teach the widths of the ankle spring blade as claimed.  Allert teaches said medial section of said ankle spring blade has a width in said transverse direction of said prosthetic foot device, said width of said medial section of said ankle spring blade decreasing in a direction from said rear section of said ankle spring blade to said forward section of said ankle spring blade (fig 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shape of Allert’s foot in the ankle spring blade of the invention of Trias because this determines where flexure of the foot occurs [0029] and mimics the natural foot [0030-0031].

    PNG
    media_image1.png
    1066
    969
    media_image1.png
    Greyscale

Annotated figure: from Allert
Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Townsend (2011/0071650A1) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and in view of Phillips (5549714).
In regard to claims 1 and 10, Trias teaches a prosthetic foot device having a longitudinal direction (length of foot) and a transverse direction (width of foot) and comprising a base spring blade (base spring), an ankle spring blade (forefoot springs) and a heel spring blade heel springs), said base spring blade and said ankle spring blade being connected in a forefoot region of said prosthetic foot device (see figure),
 said base spring blade and said heel spring blade being connected in a heel region of said prosthetic foot device (see figure)
and said ankle spring blade and said heel spring blade being connected in an ankle region of said prosthetic foot device (connected at adapter in figure),
wherein said ankle spring blade comprises a forward section (toward toe), a medial section (mid-section) and a rear section (toward heel) in said longitudinal direction of said prosthetic foot device
However, Trias does not teach the foot comprises glass fibers or the thicknesses of the foot as claimed.
Townsend teaches a spring blade for a prosthetic foot made of a composite material comprising glass fibers [0106] said ankle spring blade comprises a laminate comprising stacked layers of glass fiber web material and binder material [0106: laminate by definition comprises stacked layers; fiberglass; binder is resin];
wherein the glass fiber web material is impregnated by or embedded in the binder material [0106: prepreg],
wherein the binder material is applied as coatings or layers between the stacked layers of glass fiber web material to form a consolidated composite material comprising the glass web fiber material and the binder material [0106: prepreg].  Please note, this is a product by process limitation patentable only based on the resulting structure and a pre-preg would result in the same end structure as a standard lamination.  However, Townsend does teach prepreg in [0106].  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the composite material of Townsend in the foot of Trias because the material is high strength with low weight and minimal creep and superior mechanical expansion properties [0106].
Phillips teaches a foot plate with three thicknesses (foot plate 12 is tapered along its length and therefore at least 3 thicknesses, fig 4), 
where said forward section having a first thickness (toe), said medial section (middle) having a second thickness and said rear section (toward heel) having a third thickness, 
wherein said first thickness (toe) is smaller than said second thickness (medial section) and smaller than said third thickness (rear) and wherein said second thickness (medial) is smaller than said third thickness (heel) (see fig 4, the foot plate is tapered from the thickest heel section to the thinnest toe section)
Said rear section being a thickest portion of said ankle spring blade (fig 4) and an axially endmost region of said ankle spring blade in said longitudinal direction, said forward section (toe) being a thinnest portion of said ankle spring blade and an opposite axially endmost region of said ankle spring blade in said longitudinal direction relative to said rear section (fig 4; Col 8, lines 15-20).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the graduated thickness of Phillips in the foot of Trias because the tapered shape allows a gradual transition during flexion and provides for proper flexion (Col 7, lines 60-65; Col 8, lines 15-20).
The combination of Trias and Phillips does remains silent to the transition between sections. Eitel teaches a change in thickness between said sections of said ankle spring blade takes place abruptly at said dividing lines wherein said dividing lines extend in said transverse direction (see transition in figure 6, 4), perpendicular to said longitudinal direction of said prosthetic foot device, said dividing lines being parallel to each other (fig 6, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the straight abrupt transitions of layers of the foot plate in the foot of Trias as taught by Eitel because this abrupt transition across the entire width of the foot allows for even transitions and roll over and uses less material.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Phillips (5549714) and in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Christensen (2012/0179274A1).

In regard to claim 24, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the forefoot region is formed as a laminate of the ankle spring blade and the base spring blade (interpreted to mean both blades are laminated together).  Christensen teaches the forefoot region is formed as a laminate of the ankle spring blade and the base spring blade (via attachment 64) [0032: wrapping the toe ends of the foot plate and forefoot art with fiber in resin matrix]  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Christensen’s attachment around the spring and base spring blade of Trias in the forefoot region in order to provide reinforcement [0030] and enhance the connection between multiple blades.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) in view of Phillips (5549714) and further in view of Williams (2011/0107581A1).

In regard to claims 25, Trias meets the claim limitations as discussed in the rejection of claim 1, but does not teach the ankle spring blade (forefoot spring) includes a slit.  
	Williams teaches the ankle spring blade includes a slit 290; the slit 290 extends in the longitudinal direction from a front end edge of the ankle spring blade through the forward section and into the medial section of the ankle spring blade (fig 13) and wherein the slit extends through a full length of the medial section of the ankle spring blade and/or through the forefoot region of the base spring blade (through the forefoot region as shown in fig 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slit of Williams in the ankle spring blade of Trias because the slit allows more natural bending if the limb rolls medially or laterally under load [0053].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) in view of Phillips (5549714) and further in view of Frieson (2012/0271434A1).

In regard to claim 25, Trias meets the claim limitations as discussed in the rejection of claim 1 but does not teach the slit as claimed.  Frieson teaches the ankle spring blade includes a slit (between toes 24 fig 1) wherein the slit extends through a full length of the medial section of the ankle spring blade and/or through the forefoot region of the base spring blade (slit extends through the forefoot region of the base spring blade between toes 42 in fig 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the slit of Frieson in the foot of Trias to allow the foot to permit and compensate for different loading in the medial-lateral direction [0071].



    PNG
    media_image2.png
    385
    620
    media_image2.png
    Greyscale

Annotated figure: From Trias


Response to Arguments
In regard to the nonstatutory double patenting rejection of claims 1-6, 8, 12, 33 and 37, the terminal disclaimer filed 3/19/2021 has overcome this rejection.
In regard to the drawing objections, the original drawing objections have been overcome by the new figures submitted 3/19/2021.
In regard to the 112b rejection of claim 30, the amendment overcomes the rejection.
In regard to the 103(a) rejection of claims 1, 3-4, 12, 21-23, 28-31 and 33-39 as unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot), the applicant’s arguments have been fully considered but are directed toward new limitations which have been addressed above.
In regard to the 103(a) rejection of claim 2 as unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot), and further in view of Jonsson (2005/0038524A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 6 and 8 as unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Allert (2007/0100466), no further arguments have been presented.
In regard to the 103(a) rejection of claims 1 and 10 as unpatentable over Trias in view of Townsend (2011/0071650A1) in view of Eitel, no further arguments have been presented.
In regard to the 103(a) rejection of claims 24 as unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Christensen (2012/0179274A1), no further arguments have been presented.
In regard to the 103(a) rejection of claims 25 as unpatentable over Trias in view of Clausen (2011/0208323A1) in view of Eitel (Making an Orthotic Carbon-fiber Footplate with a Flexible Forefoot) and further in view of Frieson (2012/0271434A1), no further arguments have been presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206.  The examiner can normally be reached on M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774